In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana


                       No. 06-13-00254-CR



LARRY PAUL HOLLAWAY, A/K/A LARRY PAUL HOLLOWAY, Appellant

                                V.

                THE STATE OF TEXAS, Appellee



              On Appeal from the 102nd District Court
                      Bowie County, Texas
                  Trial Court No. 13-F0143-102




            Before Morriss, C.J., Carter and Moseley, JJ.
           Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        Steven Hollaway and Na’Tasha Seim were in their mobile home, lying in bed with their

one year old daughter. Larry Paul Hollaway, 1 Steven’s brother, was staying there that night.

Before Steven went to bed, Larry and Steven had spent the evening socializing, listening to

music, and drinking alcohol. After Steven, Seim, and the child had gone to bed, Larry attacked

Steven and Seim with a kitchen knife. Steven was stabbed numerous times, and Seim was

stabbed once. Seim, carrying the couple’s daughter, crawled out of the mobile home through a

window and ran to a neighbor’s house for help. While Seim survived her injury, Steven died in

an ambulance in route to the hospital.

        Larry was charged with the murder of Steven and the aggravated assault of Seim. Larry

pled not guilty and argued that the attack was not premeditated, but was the result of involuntary

intoxication caused by Seim putting something in his drink. The jury found Larry guilty on both

charges. On the murder charge, he was assessed life imprisonment, and on the aggravated

assault charge, he was sentenced to sixty years’ confinement with the sentences to run

concurrently.

        In this case, Larry appeals his conviction on the charge of murder and has raised issues

common to his appeal in cause number 06-13-00255-CR. Here, he contends that the trial court

(1) abused its discretion by excusing a juror; (2) erred by failing to grant a mistrial; and (3) erred

in excluding the testimony regarding a prior statement from Seim.



1
 The record also indicates his name as “Holloway.” To avoid confusion between Larry and Steven, we will refer to
appellant as “Larry.”

                                                       2
       We addressed these issues in detail in our opinion of this date in Larry Paul Hollaway,

a/k/a Larry Paul Holloway v. The State of Texas, cause number 06-13-00255-CR. For the

reasons stated therein, we conclude that error has not been shown in this case.

       As to Hollaway’s conviction on the charge of murder, we affirm the trial court’s

judgment.



                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:       August 13, 2014
Date Decided:         October 1, 2014




                                                3